—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Belen, J.), dated September 15, 1998, as, upon reargument, adhered to a prior determination granting the motion of the defendant Rakeela Khan pursuant to CPLR 2601 for leave for his insurer, the Allstate Insurance Company, to pay the liability policy limit of $300,000 into court.
Ordered that the order is affirmed insofar as appealed from, with costs.
CPLR 2601 (a) provides that “[a] party paying money into court pursuant to the direction of the court is discharged thereby from all further liability to the extent of the money so paid in”. Following a verdict in favor of the plaintiffs in the underlying personal injury action in the principal sum of $1,300,000, the court granted the motion of the defendant Rakeela Khan to allow his insurer, Allstate Insurance Company, to pay the $300,000 policy limit, plus prejudgment interest, into court, to stop the accrual of interest and to prevent execution on that amount. The court properly permitted the policy limit to be paid into court. The plaintiffs’ contention that the liability of Khan’s insurer should be higher has no bearing on the granting of the application pursuant to CPLR 2601. Accordingly, the order appealed from must be affirmed insofar as appealed from. Bracken, J. P., Ritter, Altman and Friedmann, JJ., concur.